              Case 19-12220-KBO            Doc 178   Filed 12/18/19     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                              )
In re:                                        )      Chapter 11
                                              )
YUETING JIA,                                  )      Case No. 19-12220 (KBO)
                                              )
                                 Debtor.      )      Related to Docket Nos. 89, 110-113, 121,
                                              )      130, 136, 138, 148, 151-53, 155, 159, 165-
                                              )      70 & 172
                                              )

                        ORDER TRANSFERRING VENUE TO THE
                         CENTRAL DISTRICT OF CALIFORNIA

         Upon consideration of Shanghai Lan Cai Asset Management Co, Ltd.’s Motion (I) To

Dismiss The Debtor’s Chapter 11 Case Or, Alternatively, (II) To Transfer Venue To The Central

District Of California (the “Motion”), the objections filed thereto by the above-captioned debtor

and the Official Committee of Unsecured Creditors, and the various joinders and responses filed

by parties in support of and in opposition to the relief requested in the Motion; and it appearing

that this Court has jurisdiction over this matter; and due and proper notice of the Motion having

been given, and no other or further notice being required; after due deliberation and sufficient

cause appearing therefor; it is hereby ORDERED for the reasons stated on the record at the hearing

held on the Motion on December 18, 2019 that the above-captioned chapter 11 case is hereby

transferred to the United States Bankruptcy Court for the Central District of California.




    Dated: December 18th, 2019                        KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
